IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            July 1, 2008
                                       No. 07-30375
                                                                      Charles R. Fulbruge III
                                                                              Clerk

REGENIA FAYE TAYLOR

                                                  Plaintiff - Appellant
v.

ALBEMARLE CORPORATION

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:04-CV-398


Before REAVLEY, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM:*
       Appellant Regina Faye Taylor filed an employment discrimination action
against Appellee Albemarle Corp., alleging retaliation and race, gender, and age
discrimination. Albemarle laid off Taylor when it implemented a reduction in
force after experiencing declining profitability.            The district court granted
Albemarle summary judgment. Taylor now appeals.
       Having reviewed the briefs, the record, and the parties’ oral arguments,
we AFFIRM the judgment of the district court. Even assuming that Taylor


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30375

established a prima facie case, we conclude that the district court properly
granted summary judgment as to her retaliation and race and gender
discrimination claims under the McDonnell Douglas framework. See McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973); Rios v. Rossotti, 252 F.3d
375, 378 (5th Cir. 2001) (noting that the McDonnell Douglas framework applies
to plaintiff’s Title VII discrimination claims). Albemarle produced admissible
evidence that, if believed, showed that it laid off Taylor because it implemented
a reduction in force, which we have stated is a legitimate, nondiscriminatory
reason. See EEOC v. Tex. Instruments, Inc., 100 F.3d 1173, 1181 (5th Cir. 1996)
(noting that a reduction in force “is itself a legitimate, nondiscriminatory reason
for discharge”). Therefore, under the McDonnell-Douglas framework, summary
judgment was appropriate unless Taylor presented evidence that created a
genuine issue of material fact that Albemarle’s reason was pretextual. See
Amburgey v. Cohart Refractories Corp., 936 F.2d 805, 813 (5th Cir. 1991).
Because Taylor adduced no evidence indicating pretext, she failed to carry this
burden here.
      We also find that summary judgment was proper as to Taylor’s age
discrimination claim. Taylor admittedly filed her age discrimination claim well
after the limitations period under the Age Discrimination in Employment Act
had passed, and Taylor’s relation-back argument is precluded by our decision in
Manning v. Chevron Chemical Co.. See 332 F.3d 874, 879 (5th Cir. 2003).
      Finally, we conclude that Taylor’s challenges to the district court’s
discovery rulings lack merit. At all times during this litigation, Taylor has failed
to specify what relevant evidence she expected to uncover from additional
discovery. Therefore, the district court did not abuse its discretion when it
refused to grant additional discovery. See Moore v. Willis Indep. Sch. Dist., 233
F.3d 871, 876 (5th Cir. 2000) (finding that the district court did not abuse its
discretion when it disallowed additional discovery and granted summary


                                         2
                             No. 07-30375

judgment because appellants failed to “state what relevant evidence they
expect[] to uncover”).
      AFFIRMED.




                                   3